DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  there is a missing - -.- - at the end of the claim limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iacciono et al. (US Patent 5,226,362).
	With respect to claim 1, Iacciono et al. teaches a screen printing device (10), comprising:
 a screen printing pallet (100) having a chest image printing surface (center of pallet 102) connected to a label printing surface (arms 106, Column 5, Lines 7-14, Column 6, Lines 50-53 and Column 10, Lines 10-14), the label printing surface (arms 106) extending outside of a chest image printing area of a printing machine when the screen printing pallet is loaded onto the printing machine (Column 10, Lines 56-59 and Figure 3); and 
an offset squeegee (29) configured for a printing operation by the printing machine on the label printing surface (Column 5, Lines 18-21).  
With respect to claim 2, Iacciono et al. teaches a first frame (156) and image screen (31) configured for mounting in a first position (note: first position is the frame  mounted in the print position in the first printing station) for printing on a first print station (21) of the printing machine (10) on the label printing surface (Column 8, Line 56-Column 9, Line 5).  
With respect to claim 3, Iacciono et al. teaches a rail (17) for mounting on the printing machine (10), the rail (17) configured to provide an offset stroke for the printing operation (note: squeegee prints one edge to another edge, also the area above the chest area that is closer to the neck region. The printing areas that do not include the chest printing area).  
With respect to claim 4, Iacciono et al. teaches the offset stroke has an offset start position (the starting point at which the squeegee begins to print on an edge during edge to edge printing).  
With respect to claim 5, Iacciono et al. teaches the offset stroke has an offset stop position (the end point at which the squeegee prints on an edge during edge to edge printing).
With respect to claim 6, Iacciono et al. teaches the offset stroke designates a travel path for the squeegee on the label printing surface during the printing operation on the first print station (travel path between start point and the end point of the edge to edge printing including edge areas that do not include the chest printing area such as the arm areas the neck area and bottom surface area of the print areas on a t-shirt).  
With respect to claim 7, Iacciono et al. teaches a second frame and image screen (note: the screen printer has multiple print stations, therefore a second print station includes a frame and screen such as frame 156 and screen 31 of a first print station) configured for mounting in a second position for printing on a second print station of the printing machine in the chest image printing area (note: a second position is the position wherein a frame is mounted in printing position in a second print station).  
With respect to claim 8, Iacciono et al. teaches the first position is farther away from a center of the printing machine than the second position (printing areas that include the edge to edge areas on the arms and/or the neck area above the chest area).  
With respect to claim 9, Iacciono et al. teaches the first frame (156) and image screen (31) is clamped on a side to the first print station of the printing machine (clamps 152,154, Figure 8).
With respect to claim 10, Iacciono et al. teaches an offset flood bar (29, Figure 1) configured for a printing operation by the printing machine on the label printing surface (Column 5, Lines 18-21).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iacciono et al. (US Patent 5,226,362) in view of Niimi et al. (US Publication 2006/0203069).
With respect to claim 11, Iacciono et al. teaches the claimed invention with the exception of an upper plane corresponding to the chest image printing surface, and a lower plane corresponding to the label printing surface.  
Niimi et al. teaches an upper plane (54) corresponding to the chest image printing surface, and a lower plane (57) corresponding to the label printing surface (neck area, Figure 9, Paragraph 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Iacciono et al. to provide an upper plane and a lower plane as taught by Niimi et al. for the purpose of printing images on different positions of the T-shirt and to accommodate for different sized t-shirts.
With respect to claim 12, Iacciono et al. in view of Niimi et al. teaches the claimed invention including of an upper plane that is adjusted with respect to the lower plane as disclosed in Paragraph 0087 of Niimi et al.  Iacciono et al. in view of Niimi et al. does not explicitly disclose the upper plane is about 1/8 inch higher than the lower plane.  
However, it would have been obvious to one having ordinary skill in the art before the present invention was made to provide a specific distance since it has been held that discovering an optimum value (1/8 inch) between two planes involves only routine skill in the art.  See MPEP§2144-05 II-B.  Iaccino et al. in view of Niimi et al. teaches an upper plane adjusted with respect to a lower plane therefore a distance of 1/8 inch could be arrived through routine experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an upper plane about 1/8 inch higher than the lower plane in order to prevent the planes from being too far apart thereby preventing a blurry print.
With respect to claim 13, Iacciono et al. teaches a screen printing device (10), comprising:
 a screen printing pallet (100) having a chest image printing surface (center of pallet 102) connected to a label printing surface (arms 106, Column 5, Lines 7-14, Column 6, Lines 50-53 and Column 10, Lines 10-14), the label printing surface (arms 106) extending outside of a chest image printing area of a printing machine when the screen printing pallet is loaded onto the printing machine (Column 10, Lines 56-59 and Figure 3), an offset squeegee (29) configured for a printing operation by the printing machine on the label printing surface (Column 5, Lines 18-21) and an offset flood bar (29, Figure 1) configured for a printing operation by the printing machine on the label printing surface (Column 5, Lines 18-21).  
However, Iacciono et al. does not explicitly disclose an upper plane corresponding to the chest image printing surface, and a lower plane corresponding to the label printing surface.  
Niimi et al. teaches an upper plane (54) corresponding to the chest image printing surface, and a lower plane (57) corresponding to the label printing surface (neck area, Figure 9, Paragraph 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Iacciono et al. to provide an upper plane and a lower plane as taught by Niimi et al. for the purpose of printing images on different positions of the T-shirt and to accommodate for different sized t-shirts.
With respect to claim 14, Iacciono et al. teaches a first frame (156) and image screen (31) configured for mounting in a first position (note: first position is the frame  mounted in the print position in the first printing station) for printing on a first print station (21) of the printing machine (10) on the label printing surface (Column 8, Line 56-Column 9, Line 5).  
With respect to claim 15, Iacciono et al. teaches a rail (17) for mounting on the printing machine (10), the rail (17) configured to provide an offset stroke for the printing operation (note: squeegee prints one edge to another edge, also the area above the chest area that is closer to the neck region. The printing areas that do not include the chest printing area).  
With respect to claim 16, Iacciono et al. teaches the offset stroke has an offset start position (the starting point at which the squeegee begins to print on an edge during edge to edge printing).  
With respect to claim 17, Iacciono et al. teaches the offset stroke has an offset stop position (the end point at which the squeegee prints on an edge during edge to edge printing).
With respect to claim 18, Iacciono et al. teaches the offset stroke designates a travel path for the squeegee on the label printing surface during the printing operation on the first print station (travel path between start point and the end point of the edge to edge printing including edge areas that do not include the chest printing area such as the arm areas the neck area and bottom surface area of the print areas on a t-shirt).  
With respect to claim 19, Iacciono et al. teaches a second frame and image screen (note: the screen printer has multiple print stations, therefore a second print station includes a frame and screen such as frame 156 and screen 31 of a first print station) configured for mounting in a second position for printing on a second print station of the printing machine in the chest image printing area (note: a second position is the position wherein a frame is mounted in printing position in a second print station).  
With respect to claim 20, Iacciono et al. teaches the first frame (156) and image screen (31) is clamped on a side to the first print station of the printing machine (clamps 152,154, Figure 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Friedrich (WO 2020227311), Edwards (US Publication 2018/0333949), Livingstone (US Patent 9,302,462), Papa (US Patent 6,640,714), Burris (US Patent 5,161,466), Withers (US Patent 5,107,758), Farris (US Patent 4,846, 058) and Barnes et al. (US Patent 4,753,164) teaches screen printing pallet devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853